DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 12/8/21, Claims 5-6, 8 are amended, claims 34-35 are added and claims 1-3, 11-20, 25-26 are cancelled, claims 23-24, 27-33 are withdrawn.
Election/Restrictions
Applicant respectfully requests rejoinder of claims 23, 24, and 27-33.
  The traversal is on the ground(s) that “in the Action, the Office has failed to explain why claims 23-33 have been withdrawn, as well as failed to provide a rationale to support restriction of claims 23-33.  
This is not found persuasive since in applicant’s response to the restriction requirement filed on 6/24/21, applicant has elected without traverse of group II (claims 4-10) drawn to an apparatus, and since claims 23-33 are directed to a method, therefore claims 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 4-9, 21, 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Estes et al. (US. 20010012942).
Estes discloses an apparatus for delivering an insert into a space between a patient's bones, the apparatus comprising: a trial sizer fig. 22, comprising: an elongated shaft 362 having a proximal end and a distal end; and a tip  364 (paragraph 68) with radiopaque marks 370, 376 (radiopaque tip as claimed) coupled to the distal end of the elongated shaft, the radiopaque tip can have a transverse dimension equal to or greater than a corresponding transverse dimension of the elongated shaft (paragraph 68), and the radiopaque tip having dimensions that mimic the dimensions of a corresponding soft-tissue allograft (paragraph 68), where the elongated shaft of the trial sizer defines a channel extending from the proximal end to the distal end fig. 22, where the elongated shaft is configured to indicate insertion depth 366, wherein the radiopaque tip is detachable (removably coupled, paragraph 9) from the distal end of the elongated shaft (see modified fig. 23 below), further comprising: a delivery cannula 210,  fig. 23 comprising: an elongated body having a proximal end and a distal end, and defining a longitudinal channel extending between and through the proximal and distal ends; and a handle portion (see modified fig. 23 below) coupled to the proximal end of the elongated body, the handle portion defining a channel that is aligned with and in fluid communication with the longitudinal channel of the elongated body fig. 23, where the trial sizer further comprises a trial sizer proximal end (may be considered as a handle) (see modified fig. 23 below)  defining a channel extending between, and through, a proximal end to a distal end of the trial sizer handle, the trial sizer handle .

    PNG
    media_image1.png
    963
    708
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes et al.
Estes fails to teach that the elongated shaft of the trial sizer comprises an outer diameter from 5 mm to 15 mm; the delivery cannula comprises an inner diameter from 5 mm to 15 mm; and the transverse dimension of the cylindrical head is from 8 millimeters (mm) to 20 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the elongated shaft of the trial sizer with an outer diameter from 5 mm to 15 mm; the delivery cannula with an inner diameter from 5 mm to 15 mm; and the transverse dimension of the cylindrical head is from 8 millimeters (mm) to 20 mm, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Examiner respectfully disagrees, since Estes discloses a tip 364 (paragraph 68) with radiopaque marks 370, 376, therefore tip 364 can be considered as a radiopaque tip as claimed.
Applicant argues that “Estes do not disclose “where the elongated body of the delivery cannula comprises transparent material.”
Examiner respectfully disagrees, since the elongated body of the delivery cannula comprises transparent windows 222, therefore the elongated body of the delivery cannula may considered to be made of a transparent material. 
Applicant argues that “Estes does not disclose that the trial sizer handle (as proposed by the Office) is coupled to the cylindrical surface 368.
Examiner respectfully disagrees, since the cylindrical surface 368 is a part of tip 364, which is removably coupled (paragraph 9) to the shaft 362 and handle (see modified fig. 23 above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SAMEH R BOLES/Primary Examiner, Art Unit 3775